Arrington, J.
 We have carefully considered the motion for a new trial based on the ground of newly discovered evidence. Assuming the truth of the newly discovered evidence, we are of the opinion it would not bring about a different result on a new trial. In fact, the newly discovered evidence would tend to corroborate the State’s witness Lipscomb as to obtaining the money which was the culmination of the criminal scheme. Redmond v. Marshall, 162 Miss. 359, 137 So. 733; Dement v. Summer, 175 Miss. 290, 165 So. 791; Black v. Stone County Lbr. Co., 216 Miss. 844, 65 So. 2d 256; Suggestion of Error *440overruled, 216 Miss. 844, 65 So. 2d 256; 39 Am. Jur., New Trial, p. 172, par. 165.
"We are of the opinion that the circuit court correctly overruled the motion for a new trial.
Affirmed.
Roberds, P. Jand Hall, Kyle and Gillespie, JJ., concur.